Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Response to Amendment
Regarding the rejection of newly amended claim 1 under 35 USC 103, the applicant argues that the cited prior art does not disclose the newly amended limitations; specifically,  “Al-Dahle does not disclose or suggest to ‘actively change the automated driving parameter beyond the initial driver's acceptable range.’  Al-Dahle, as well as Uehara, expressly avoid changing parameters to be outside the comfort profile or target range… Uehara only changes a target vehicle state that falls inside the range of target values, and if the desired state falls outside the range of target values, the target vehicle state is maintained and the driver's input is ignored. See [0014]. Thus, Uehara also fails to suggest actively changing an automated driving parameter beyond the initial driver's acceptable range.” The examiner respectfully disagrees. 
Regarding [0014] of Uehara presumably teaching away, the examiner respectfully submits that the system will only operate within certain safety limits as detailed in the two-car length minimum following distance example of the same [0014], Uehara goes on to within safety and physical limitations of the vehicle. 
Regarding the argument that the cited references teach expressly avoiding changing parameters to be outside the comfort profile or target range, the examiner respectfully disagrees. [0047] of Uehara states “If the driver turns the steering wheel with the intent of moving the vehicle 200 closer to the edge line 208 several times within a set period of time, the adaptive module 130 can send a command to the state estimator 124 to update the target range to reflect the desired value.” This cited paragraph teaches that an acceptable proximity to the center of the lane being expanded beyond the initial acceptable range due to the repeated feedback of the driver after the active change of proximity to the lane’s edge by the autonomous system. Though the cited references do not explicitly state they actively operate outside the acceptable range for the intent of range searching, they both disclose a feedback loop which adjusts the acceptable range of operation, Uehara explicitly stating that this range can be extended “beyond the initial driver’s acceptable range” as recited in claim 1 of the instant specification. The argued limitations, newly amended, are obvious in view of the cited prior art; accordingly, the 103 rejections are maintained and updated to address the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle (US 20180208209 A1) in view of Uehara (US 20150025731 A1) 

Regarding claim 1, Al-Dahle teaches: 
An automated driving system installed on a vehicle, the automated driving system comprising: an electronic control unit (ECU) provided with a processor and a memory device “Vehicle 100 includes an autonomous navigation system (ANS) 110 which is configured to autonomously generate control element signals which cause the vehicle 100 to be autonomously navigated along a particularly driving route through an environment”) 
detect a state of ... a driver of the vehicle, wherein: (Al-Dahle: paragraph 30 “the ANS 110 can monitor stress levels of one or more occupants”) 
an automated driving parameter is a parameter related to the automated driving; (Al-Dahle: paragraph 31 “control element commands based on driving control parameters”) 
a driver's acceptable range is a range of the automated driving parameter accepted by the driver; (Al-Dahle: paragraph 30; wherein the acceptable range is one that does not cause stress and caters to the preferred "driving style"; “Based on monitoring a stress level of one or more occupants, also referred to herein as occupant feedback, the ANS 110 can determine adjustments”) 
a positive response is the state of ... the driver in a case where the automated driving parameter is within the driver's acceptable range; a negative response is the state of ... the driver in another case where the automated driving parameter is beyond the driver's acceptable range; (Al-Dahle: paragraphs 37-39; wherein a positive response is low observed stress and vice versa; “ANS 110 includes an occupant feedback module 123 which is configured to determine…an occupant stress level, of one or more occupants, with regard to the present driving “style” via which the vehicle is presently being navigated.”) 
the ECU is further programmed to execute acceptable range search processing that searches for the driver's acceptable range, during the automated driving; and the acceptable range search processing includes: setting an initial driver's acceptable range; (Al-Dahle: paragraphs 37-39; wherein the system continuously monitors vehicle occupant state interpreted to be “Where a vehicle is being autonomously navigated according to a selected comfort profile, feedback module 123 can update the selected comfort profile” Setting an initial range is obvious; for a feedback loop to exist, there must always be an initial range for comparison i.e. the existing profile before feedback adjustment ) 
parameter change processing that actively changes the automated driving parameter…; (Al-Dahle: paragraphs 37-39 “which can include adjusting one or more parameter values of one or more driving control parameters included in the selected comfort profile, based on monitoring occupant stress levels concurrent the vehicle being navigated according to the selected comfort profile.”) 
response determination processing that determines whether a response of the driver to the parameter change processing is the positive response or the negative response based on the detected state of, …, the driver of the vehicle; (Al-Dahle: paragraphs 37-39 ““ANS 110 includes an occupant feedback module 123 which is configured to determine…an occupant stress level, of one or more occupants, with regard to the present driving “style” via which the vehicle is presently being navigated.”) 
update processing that updates the initial driver's acceptable range based on a result of the response determination processing (Paragraphs 37-39)
search processing that repeatedly executes the parameter change processing, the response determination processing, and update the processing to search for the driver's acceptable range (Al-Dahle: paragraphs 37-39 “Where a vehicle is being autonomously navigated according to a selected comfort profile, feedback module 123 can update the selected comfort profile”) 


...or the operation by… (Uehara: paragraph 2; feedback through physical operation of the driver interfaces to refine the autonomous driving style to the occupant’s preference “accept driver inputs that modify the behavior of the automated driving system…driver input (e.g., pressing accelerator or brake pedal, turning steering wheel”) 

Al-Dahle and Uehara are analogous art as they are both generally related to tailoring autonomous operation parameters of a vehicle to occupants’ preference based on feedback received during autonomous operation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the physical driver interface feedback monitoring of Uehara into the automated navigation system of Al-Dahle to more “effectively learn[] the preferences of a given driver” (Uehara: Paragraph 2)

	Further, though it could be obviously deduced, Al-Dahle does not explicitly teach:
...beyond the initial driver’s acceptable range…
Uehara, in the same field of endeavor teaches:
…beyond the initial driver’s acceptable range… (Paragraph 47: “If the driver turns the steering wheel with the intent of moving the vehicle 200 closer to the edge line 208 several times within a set period of time, the adaptive module 130 can send a command to the state estimator 124 to update the target range to reflect the desired value.”)
	
claim 2, Al-Dahle in combination with Uehara teaches the automated driving system of claim 1. Al-Dahle further teaches: 
wherein after completion of the acceptable range search processing, the ECU executes the automated driving by using the automated driving parameter included in the driver's acceptable range. (Al-Dahle: paragraphs 37-39 “Where a vehicle is being autonomously navigated according to a selected comfort profile” wherein the comfort profile is interpreted as equivalent of the “driver’s acceptable range” in the instant application) 

Regarding claim 4, Al-Dahle in combination with Uehara teaches the automated driving system of claim 1. Al-Dahle further teaches: 
wherein the automated driving parameter includes at least one of a vehicle speed, an acceleration, a deceleration, a steering speed, a start timing of acceleration control, a start timing of deceleration control, a start timing of steering control, an inter-vehicle distance, and a method of notifying the driver of a transition demand. (Al-Dahle: paragraph 55 “parameters 330 include vehicle straight-line acceleration rate 332, vehicle turning rate 334, vehicle lane-change rate”) 

Regarding claim 5, Al-Dahle in combination with Uehara teaches the automated driving system of claim 1, Uehara further teaches:
wherein the parameter change processing changes the automated driving parameter within a search range that is beyond the initial driver's acceptable range. (Paragraph 49: “After one or more vehicle systems 117 implement a change in the operation of the vehicle 200, for example, the vehicle 200 changes from the current vehicle state to the target vehicle state or the target vehicle state to the desired vehicle state, the sensors 116 can once again measure one or more vehicle values and send the data to the data analyzer 121 for use by the state estimator 124. As the feedback loop operates, the interactive automated driving system 300 can learn the behaviors of a given driver and change the ranges of target values based on vehicle design constraints, the identification of the driver operating the vehicle 200, and/or repeated or prolonged inputs from the driver. As the range of target values changes to more closely fit the driver's behavior, the driver can become more satisfied with the operation of the interactive automated driving system 300. Once the driver is satisfied, the driver can decrease interaction with the vehicle interfaces 120 and allow the vehicle 200 to operate more often in a fully autonomous manner.” Further Paragraph 47 gives a specific example of extending the target range beyond the initial range. Automating the “search”, “beyond the initial range” is obvious in view of the feedback loop of Figure 3 in which the driver reacts to autonomous operation and the autonomous operation is adjusted based on feedback and the explicit example of paragraph 47 and further in view of the remaining entirety of Uehara and Al-Dahle.”)

Regarding claim 6, Al-Dahle in combination with Uehara teaches the automated driving system of claim 5, Uehara further teaches:
wherein the search range is from a first value being a limit of the initial driver's acceptable range to a second value being beyond the limit of the initial driver's acceptable range. (Paragraphs 47-49, & 51: “the interactive automated driving system 300 can generate a target vehicle state based on the current vehicle state. The target vehicle state can include one or more ranges of target values. The ranges of target values can be based on vehicle design constraints, classification of the driver of the vehicle, and/or various inputs provided by the driver of the vehicle. The vehicle design constraints can include safety considerations and range limitations based on physical limitations of the vehicle.” This range between the target range and the physical limit of the vehicle as discussed being operated within is interpreted to correspond to the range of first to second value.)

Regarding claim 7, Al-Dahle in combination with Uehara teaches the automated driving system of claim 6, Al Dahle further teaches:
wherein the parameter change processing includes selecting an automated driving parameter from the search range, the update processing includes: updating the limit of the initial driver's acceptable range to the selected automated driving parameter when the response of the driver is the positive response; and updating the second value to the selected automated driving parameter when the response of the driver is the negative response. (Paragraphs 37-39)

Regarding claim 8, Al-Dahle in combination with Uehara teaches the automated driving system of claim 7, Uehara further teaches:
wherein the parameter change processing includes selecting an average value of the first value and the second value as the selected automated driving parameter. (This is an inherent process of a bisection method, an obvious, well-known, design choice to one of ordinary skill in the art when searching for a solution within an interval as evidenced by Mark D. Smith, MIT (Bisection Methods; Published 1998))



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle in view of Uehara and further in view of Landfors; Per et al. (US 20170365165 A1).
Regarding claim 9, the combination of Al-Dahle and Uehara teach the system of claim 1, Al-Dahle further teaches:
wherein the ECU is further programmed to: acquire driving environment information indicating a driving environment for the vehicle; (Paragraph 28: “Vehicle 100 includes a set of one or more external sensor devices 113, also referred to as external sensors 113, which can monitor one or more aspects of an external environment relative to the vehicle 100.”)
The combination does not teach:
calculate a safety level of travel of the vehicle based on the driving environment information; 
and wherein the acceptable search range processing is executed in a period when the safety level is equal to or higher than a threshold during the automated driving.
However, in the same field of endeavor, Landfors teaches:
calculate a safety level of travel of the vehicle based on the driving environment information; (Paragraph 16: "“how safely” throughout may refer to “at to what safety level”, “at what safety score”, and/or “how safely—in view of acceleration level(s) with respect to road friction information, vehicle speed(s) in relation to a current speed limit, distance(s) to preceding vehicle(s), lateral position(s) in a lane of the driving zone, lane keeping(s), issuing of collision warning(s), issuing of lane departure warning(s), driver distraction level and/or driver drowsiness levels—associated with and/or experienced along at least a section of said driving zone,”)
and wherein the acceptable search range processing is executed in a period when the safety level is equal to or higher than a threshold during the automated driving. (Paragraph 14: “driver support functions… Thus, if one or more of the statistical driving style safety indicators are below a certain level, an offset may be added to some or all e.g. time gaps—i.e. added to some or all safety margin thresholds—of driver support functions available for the driver and/or supported by the vehicle. Similarly, if in an automatic mode, said e.g. time gap—i.e. safety margin threshold—may be extended in case of one or more of the statistical driving style safety indicators being below a certain level, and vice versa, shortened in case of one or more of the statistical driving style safety indicators being above a certain level.” Detailed here, Landfors teaches an autonomous driving system that determines a safety level of its operating area and executes an advanced driving function based on that safety level being above a certain level i.e. a threshold. In view of Al-Dahle and Uehara, it is obvious for this driver support function of Landfors to be substituted for the range search.)

Al-Dahle, Uehara, and Landfors are analogous art as they all generally relate to adjusting automated driving parameters of an autonomous vehicle system in response to the vehicles observed environment and historical data thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the safety threshold consideration of Landfors into the automated navigation system of Al-Dahle in combination with Uehara to “tailor [] driver support functions to be suitable for the conditions currently at hand.” (Landfors: Paragraph 2)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W.V./
Examiner, Art Unit 3662                

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662